DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.
Allowable Subject Matter
Claims 1-13, 15-17, and 19-26 (renumbered as 1-24) are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner notes that Matak (US 10,531,137 B1), Khan (US 2019/0102941 A1), and Chan (US 2019/0114485 A1) fail to anticipate or fairly suggest the amended limitations of amended independent Claims 1, 8, and 15 (renumbered as 1, 8, and 14). Furthermore, the closest prior art (Rowley, US 2012/0204202 A1) generally discloses virtual reality applications, detecting events, receiving feedback data from users, and displaying a feature in the broadcast based on the feedback, which can include a graphical display of a poll (see Fig. 3, and paragraphs [0005], [0008], [0032]-[0033], and [0042]). However, Rowley does not expressly disclose the amended limitations, namely, that the user history of the user is to cause the indication of the triggering event of user voting for a group to which the user belongs, and wherein the first event-based graphics and/or first event-based audio comprises voting result of the group.
Therefore, in light of this, the prior art of record fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 8, and 15 (renumbered as 1, 8, and 14).
Dependent Claims 2-7, 9-13, 16-17, and 19-26 (renumbered as 2-7, 9-13, and 15-24) are allowed by virtue of their dependencies to the above allowable independent Claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482